DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
Applicant's arguments filed 12/14/2020 with respect to the drawing objection have been fully considered but they are not persuasive. The specification has been changed to state “region DB #1”, “region DB #2”, “region DB #3”, “region DB #4”, “region DB”, and “region A”.  However it is unclear where these regions are in the drawings.
 Applicant's arguments filed 12/14/2020 with respect to the 35 U.S.C. §112(a-b) rejection of claims 1, 3, 4, 6-8, 9-11, 13, 14, 16, 17, 19, and 20 have been fully considered but they are not persuasive, and an explanation on how the rejection applies to the amended claims is below.  The Examiner notes that it is unclear from the specification how the invention is being performed.
Applicant's arguments filed 12/14/2020 with respect to the 35 U.S.C. §103 rejection of claims 1,3-4,6-8,10-11,13-14,16-17 and 19-20 have been fully considered but they are not persuasive

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “divided region DB”, “divided area DB”, and “area A” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1,3-4,6-8,10-11,13-14,16-17 and 19-20  are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing what a gateway (including gateway list), region (including divided regions, previous region, new region, adjacent region, and current region), difference data, map data, boundary (including previous boundary and new boundary), and link information are, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
It is unclear what a “gateway” is based on the claim and the specification. 
Claim 1 states that “information related to the gateways comprises coordinates of the gateway on a map”.  The specification further discuses that gateways can be in an active state and an inactive state (see pg. 12).  In figures 4-6 it appears that the circles are gateways.   
Therefore looking at figures 4-6 it appears that a gateway could be a point on the map between two regions.  However looking at the claims it appears that the gateway has link information for a region.  Additionally 
Overall it is unclear if a gateway is a point on the map and if it is how the point is determined; or if it is a connection to a network.  Furthermore it is unclear how a gateway can be active or inactive and how that is determined.
It is unclear what a “region” is referring to based on the claims and specification.
Looking at figure 4-6 it is unclear what the separate regions are referring too.  It is unclear what the region, divided regions, previous region, new region, adjacent region, and current region is.  Specifically if the figures are showing a region or divided region, if the grid is showing a region or divided region, and if regions A and B are regions or divided regions.  
Furthermore it is unclear what the boundaries of region A and B are because figures 4-6 show many lines that could be the boarder or the regions.  The specification stats that “a divided region DB of the region A into divide region DB of region B” and “when the divided region DB of the region A corresponds to the divided region DB # 1 and the divided region DB of the region B corresponds to the divided region DB # 2”, this language makes it unclear what region A and B are. 
It is unclear what the “difference data” is based on the claims and the specification:
The specification states that “the difference data may represent delta data, and may correspond to changed data in the map data”.  It is unclear if the difference data is a detected difference in a boundary, a difference in the boundary date stored with respect to region A and stored with respect to region B, or something else. 
It is unclear what the “map data” is referring too:
Specifically it is unclear what map data is being updated.  For example it is unclear if the map data that is updated is referring to a boundary, an area between the change in boundaries, or something else. 
It is unclear what the boundaries are in the claims or the specification:
It is unclear how the boundaries are determined because it appears that the boundaries are based on the gateways (pg. 12 and 13) but it is unclear what the gateways are, and as best understood the defining aspect of a gateway is that it is on a boundary.  Furthermore since it is unclear what a region or divided region is referring to it is not clear what the boundaries between them are.
It is unclear from the claims and the specification what “link information”:
On pg. 16 the specification talks about link information with relation to a gateway but it is unclear how they are connected.  The specification does not disclose what link information or even a link actually is. When looking ant pg. 16 it seems as though a link is a road and a gateway is an 
Overall the terms used in the application do not correspond to the standard meaning in the art (i.e. the gateway disclosed does not appear to be a connection to a network, the link disclosed does not appear to be a road between 2 points, etc.) and are not clearly defined by the application.  
Claims 1,3-4,6-8,10-11,13-14,16-17 and 19-20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While the specification does discuss “changed map data” the specifications states that “changed map data including a gateway list and difference data corresponding to information related to a boundary between divided regions” on pg. 2  Therefore it does not appear that the language “changed map data including information related to gateways corresponding to a new boundary dividing two changed regions, wherein the information related to the gateways comprises coordinates of the gateways on a map” is not supported in the originally filed specification.
Furthermore it is unclear from the specification how a new boundary is being set therefore the language “set the new boundary dividing the two changed 
Claims 8 and 14 have similar language to claim 1 and are rejected for the same reason.
Claims 3-4, 6-7,10-11,13,16-17 and 19-20 depend from claims 1, 8, and 14 and are rejected for the same reason.
Additionally the amendments to claims 3-4, 6-7, 10-11, 13, 16-17 and 19-20 are not enabled because it is unclear how the process is being performed in the specification. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-4,6-8,10-11,13-14,16-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear from the claim language what a “gateway” is.  Specifically if a gateway is a link between regions, an access point for communication, or 
It is unclear what the term “region” is referring too.  The claims recite limitations regarding different regions however when looking at figure 6 it is unclear what regions are being referred too. 
Furthermore it is unclear if the claims are directed to performing updates of a map database, if the system is loading maps as a user travels (i.e. loads the map for the next section), or something else.  
As discussed above the meaning of these claim terms is unclear and thus the claims are indefinite. 
Additionally in claims 6, 13, and 19, it is unclear what actions are being performed by the controller and what actions are being performed by the DB manager.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 6-8, 9-11, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2002/0091485 (Mikuriya et al.).
The Examiner has mapped the claim language to the prior art as best as possible in light of the 112 rejections.  As best understood by the Examiner the claims appear to be updating map information. 
With respect to claims 1 and 8
Mikuriya teaches: A navigator (see at least Fig 1 and ¶0080) comprising: 
a data transceiver configured to receive changed map data (see at least Fig 1; #14; and ¶0081) including information related to gateways corresponding to a new boundary dividing two changed regions, wherein the information related to the gateways comprises coordinates of the gateways on a map (see at least Fig 31- 40; ST101; and ¶0244-0251), 
a DB manager (Fig 1; #13 and #15; and ¶0081); configured to separately store previous map data (see at least Fig 32; #0-8; and ¶0232-235) for each of two regions on the map (see at least Fig 12, 17, and 29; ST18 and ST23; and ¶0168.); and 
a controller configured to (see at least Fig 1 and 29; #15; and ¶0083):
set the new boundary dividing the two changed regions on the map based on the changed map data (see at least Fig 31- 39; ST81; and ¶0244-0249); 
identify map data corresponding a region between a previous boundary dividing the two regions on the map and the new boundary (see at least Fig 31- 40; ST101; and ¶0244-0251); and 
update the previous map data for the each of the two regions on the map based on the identified map data (see at least Fig 1 and 29; #15; and ¶0083 and ¶0244-0251).
While the Examiner has interpreted a gateway is a link between two regions, however it was indicated in an the interview on 7/24/2020 that a gateway is a network device, because the claims are unclear with respect to what is meant by a gateway, it is unclear if Mikuriya would disclose this limitation. 
Assuming arguendo that Mikuriya does not disclose a gateway list, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a gateway list in order to ensure the navigation system is connected to the correct update server.  This would prevent the system from trying to connect to a server that is not in range or does not have the proper map data.  It would also prevent a third party from providing unauthorized/false map data.  Therefore having a gateway list would make the invention more error resistant.   
With respect to claims 3, 10, and 16
Mikuriya teaches:
wherein the controller (see at least Fig 31- 39; ST81; and ¶0244-0249), copies first map data corresponding to the identified map data  (see at least Fig 31- 40; ST101; and ¶0244-0251), from a first region database of first region of the two changed regions into a second region database of second region of the two changed regions (see at least Fig 31- 40; ST101; and ¶0244-0251), deletes the first map data from the first region database (see at least Fig 31- 40; ST102; and ¶0252).
The Examiner notes that due to the 112 issues I is unclear what is being claimed.  For the purpose of compact prosecution this claim has been interpreted to mean that the map data is updated and the old map data is deleted.
With respect to claims 4, 11, and 17
Mikuriya teaches:
wherein the controller stores entire parcel including the new boundary (see at least Fig 31- 40; ST101; and ¶0244-0251).
The Examiner notes that due to the 112 issues I is unclear what is being claimed.  For the purpose of compact prosecution this claim has been interpreted to mean that the map data is updated.
With respect to claims 6, 13, and 19
Mikuriya teaches:
wherein the controller, when the gateways are not defined in the previous map data stored the DB manager (see at least Fig 31-39 and ¶0237-243; Disusing a node that is not there (i.e. not defined).), receives the changed map data including the information related to the gateways corresponding to the new boundary dividing the two changed regions, (see at least Fig 6 and 32-39 and ¶0106-0111; Also see 112 above.).
With respect to claims 7 and 20
Mikuriya teaches:
wherein, the gateways are sequentially arranged from one side to another side of the new boundary (see at least Fig 31-39; N00-N36; and ¶0234-236).
With respect to claim 14
Mikuriya teaches: A control method of a navigator (see at least Fig 1 and ¶0080) comprising: 
receiving  changed map data including information related to gateways corresponding to a new boundary dividing two changed regions by the navigator (see at least Fig 12, 17, and 29-39; ST18 and ST23; and ¶0168; Discussing updating the segments of the map.  Also see 112 above.), wherein the information related to the gateways comprises coordinates of the gateways on a map (see at least Fig 6 and 32-39; Node coordinate; and ¶0106-0111);
setting, by a controller, the new boundary dividing the two changed regions on the map based on the changed map data (see at least Fig 31- 39; ST81; and ¶0244-0249); 
identifying map data corresponding a region between a previous boundary dividing two regions on the map and the new boundary (see at least Fig 31- 39; ST81; and ¶0244-0249); and 
updating, by the controller, previous map data for each of the two regions on the map based on the identified map data 
  While the Examiner has interpreted a gateway is a link between two regions (see claim 2), however it was indicated in an the interview on 7/24/2020 that a gateway is a network device, because the claims are unclear with respect to what is meant by a gateway, it is unclear if Mikuriya would disclose this limitation. 
Assuming arguendo that Mikuriya does not disclose a gateway list, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a gateway list in order to ensure the navigation system is connected to the correct update server.  This would prevent the system from trying to connect to a server that is not in range or does not have the proper map data.  It would also prevent a third party from providing unauthorized/false map data.  Therefore having a gateway list would make the invention more error resistant.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665